Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 9, 10, 12, 17 are amended. New claim 19 is added. Claims 8-18 are withdrawn.
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is noted new claim depends on claim 9, which is a withdrawn claim. Thus claim 9 is herein considered to be withdrawn (See also MPEP 714 regarding claim identifiers).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 2, 6, 7 are under consideration. 

Claim Rejections - 35 USC § 112
2. (previous rejection, withdrawn) Claim 6 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: immunopotentiator is in the form of water in oil emulsion; the beta glucan is one of the components of the immunopotentiator.
Upon further consideration, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
3. (previous rejection, withdrawn) Claims 1, 7 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (US20090053221)(cited in applicant’s IDS submitted 11/2/2020).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. (previous rejection, maintained as to claims 2, 6; withdrawn as to canceled claims 3-5; new, necessitated by amendment as to claims 1, 7) Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US20090053221)(cited in applicant’s IDS submitted 11/2/2020) in view of Tian et al. (US20180161424; previously cited).
See claims 1, 2, 6, 7 as submitted 7/5/2022.
Applicant contends: Cheung et al. never mentions or suggests use of beta glucan; vaccines trigger different immune responses; Tian et al. never mentions immunopotentiator as claimed; one of ordinary skill in the art would have no motivation to combine Cheung et al. and Tian et al.; the data disclosed in the applicant demonstrates unexpected technical effects of beta glucan; one of skill in the art would have no motivation to combine the prior art.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.
As to claim 1 reciting infectious bronchitis virus vaccine, Tian et al. already teaches such a vaccine (antigen of infectious bronchitis virus [0053]). Further, as to the concentrations as recited in claim 1, as previously recited, such parameters are absent unexpected results considered to be those determined by routine optimization according to one of ordinary skill in the art in view of Cheung et al. in view of Tian et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings of Cheung et al. are not so limited as applicant contends. Cheung et al. teaches or suggests: “an effective amount of a .beta.-glucan and a vaccine, wherein the .beta.-glucan enhances the immune response of the vaccine against cancer or infectious agents” (abstract); vaccine to enhance immunity against cancer “or infectious agents such as viruses, fungi, bacteria and parasites” [0049, 0082].  One of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use antigen as taught by Tian et al. with the composition as taught by Cheung et al. Cheung et al. teaches use of virus vaccine, and Tian et al. teaches such a vaccine (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to results, it is noted the instant rejection is in view of the instant claims. Applicant has not appeared to provide a demonstration of unexpected results against a background or baseline of expected results. Tian et al. already teaches vaccine as claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The rejection is maintained and extended for reasons of record.

Conclusion
	5. No claims are allowed.
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648